Order filed March 19, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00163-CV
                                   ____________

                       HUMBERTO LENIEK, Appellant

                                         V.

     EVOLUTION WELL SERVICES, LLC, AND EVOLUTION WELL
                SERVICES OPERATING LLC, Appellees


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-33380

                                    ORDER

      The clerk’s record was filed March 11, 2019. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the trial court's order awarding attorney's fees, signed
February 6, 2019.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 3, 2019, containing the trial court's order awarding
attorney's fees, signed February 6, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM